DETAILED ACTION
This action is in response to the After-Final Consideration Pilot (AFCP 2.0) program request filed 28 January 2021.
Claims 3 and 14 are cancelled.
Claims 2, 4-8, 10-11, 13, and 15-19 are original.
Claims 9, 12, and 20 are previously presented.
Proposed claim 1 is currently amended.
Claims of record, i.e. claims 1-2, 4-13, and 15-20 as filed 24 March 2020, stand rejected under the reasoning presented in the Office Action filed 26 June 2020.

 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Proposed Amendment to Claim 1
Regarding proposed claim 1, Tashev discloses the claim limitations shown in the Office Action [“Final Action” hereinafter] filed 26 June 2020.
Tashev does not explicitly disclose (as also shown in the Final Action), are dependent on the smoothness of the frequency response of one or more filters in the control facility for controlling the loudspeaker arrangement.
However, it was also shown in the Final Action that Thompson09 teaches are dependent on the smoothness of the frequency response of one or more filters in the control facility for controlling the loudspeaker arrangement (pp9-10:§8: e.g. from p10:left:¶1: “Here, for frequencies other that the first, the upper and lower bounds were adjusted for the current frequency based on the result of the previous one. A balance was achieved between allowing a sufficiently large design space for the optimisation to produce good results, and constraining the gradient of the directional EQ transfer functions so that the resultant filters were implementable.” [i.e. the change in response with the respect to the frequency, see p10:fig 20] EN: From p4:§5, the “direction EQ” (“DEQ” in §5) is an “electrical transfer function” (i.e. the transfer of the source electrical signal to the signal that drives the speaker) – i.e. “The electrical transfer function applied to each of the sources is a combinations of global equalisation, GEQs,f , and ’directional’ equalisation, DEQs,f .” Also, as indicated by the subscripts, this is depending only upon the “source” and “frequency” [a transfer function for each source] but not the “receiver” [it is independent of the sound field]. As indicated at §8.2:p10:top, the DEQ is implemented via filters – i.e. “the effect is not an artefact of the filter but a result of approximating a transfer function with a necessarily limited number of coefficients” This is the problem addressed by constraining the gradient of the DEQ, see also p10:fig 20 graphically demonstrating the “large changes” [“jumps”] in the frequency response of the filters.); and that
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tashev to provide the limitation of “are dependent on the smoothness of the frequency response of one or more filters in the control facility for controlling the loudspeaker arrangement” as taught by Thompson09 by incorporating the filter constraint into the objective function since doing so would combine known methods, i.e. objective measures and constraints used in optimization of sound system configuration, according to known methods, i.e. inclusion of constraints in an optimization objective function (e.g. from Tashev [0030] – “The unconstrained objective function can be defined to incorporate primary design goals (e.g., 

The proposed amendment to include “determines a jump of the frequency responses of the one or more filters from a first frequency to a second frequency” would be rejected under the same teachings and similar reasoning. Note that the citations of Thompson09 demonstrate that the problem of “large changes” [i.e. jumps] in frequency is a problem addressed by Thompson09. Accordingly, the claim would be rejected under the same teachings, where the citations regarding “dependent on the smoothness of the frequency response of one or more filters in the control facility for controlling the loudspeaker arrangement” would apply to the proposed “determines a jump of the frequency responses of the one or more filters from a first frequency to a second frequency” and the reasoning presented in the Final Action would apply, mutatis mutandis.

The proposed amendment introduces a new limitation for consideration and does not appear materially reduce or simplify the issues for appeal; and accordingly, the proposed claims will not be entered.

Response to Arguments
Applicant (p8:¶1):
It is respectfully asserted that Tashev and Thompson09, alone or in combination, fail to teach or suggest each and every element of previously presented and/or amended independent claims I and 12. In particular, the Office Action on page five admits that "Tashev does not explicitly teach are dependent on the smoothness of the frequency response of one or more filters in the control facility for controlling the loudspeaker arrangement," and relies on Thompson09 to remedy this deficiency. However, Applicant asserts that Thompson09 fails to remedy this deficiency of Tashev as well.
Examiner’s response:
The examiner respectfully disagrees and submits that, as discussed herein below, the combined teachings of Tashev and Thompson09 make obvious the claim limitation as shown in the rejection.

Applicant (p8:¶2-p9:¶3):
… However, such constraints are applied to limit the range of input data (constraining input data) which may then be processed by the objective function in the numerical optimization. Thus, according to Thompson09, the constraints are applied by limiting (constraining) the input data. This kind of numerical optimization is sometimes referred to by those of ordinary skill in the art as applying "hard constraints" or "constraint."
In contrast, according to Applicant's claim 1 (and claim 12), an approach referred to as "soft constraints" or "un-constraint" is applied. That means, there are no constraints applied to the input data which may be processed by the objective function for optimization. Instead, with 
The smoothness of the individual filter functions is achieved by exposing them to constraints. This is clearly stated on page five of Thompson09 (for example, Equations (3) and ( 4) shown in the upper left corner of page five) at first, as well as later on pages 9 and 10 (for example, in Section 8.2). Thompson09 refers to these constraints also as "bounds." Along with Equations (3) and (4), it appears that Thompson09 refers to the above class of optimization problems. This is confirmed by the statement in Thompson09 that the design space must be sufficiently large relative to the limitation of the constraints. See, e.g., Thompson09, Page 10. Obviously, the bounds defined here are limiting the solution space significantly. It is also explained what is meant by "dynamic constraints." For each new optimization, i.e. for the next higher frequency, the bounds are determined based on the previous optimization results for the next lower frequency. Id. In this way, the constraints ensure that the gap between neighbor frequencies is not too large. As stated earlier, the expressed intention of this approach is to simplify the technical implementation, i.e. the conversion of optimized filter transfer functions (DEQs) to FIR filters. In other words, according to the approach taught in Thompson09, the smoothness of the filter functions is not achieved by accounting for the smoothness as a term in the objective function. It is achieved by exposing the optimization procedure to the bounds and denying it access to those areas of the solution space. Literally, the objective function is not computed for parameters from such forbidden areas. These constrained optimization problems 
In contrast, the approach presented in the present application (for example, as claimed in the independent claims) does not represent a constrained numerical optimization problem. The smoothness of the filters is not achieved by applying constraints to the optimization procedure and thus to the solution space. The application also does not consider any filter individually.
First, the smoothness of the filter functions is achieved by including a corresponding term in the objective function ("uniformity of the filter frequency response"), which may be shown as Fs on page 17 of Applicant's as-filed specification. This term ensures that all parts of the solution space remain accessible. That also means that the smoothness of the filter functions can be balanced against other important design aspects represented by the other terms in the objective function. Furthermore, it is not necessary to apply special numerical algorithms that deal with the consequences of constraints or bounds. The filter smoothness is just one of several optimization aspects that affect the overall performance.
Examiner’s response:
The arguments appear to rely on the notion that Thompson09’s teachings do not include having terms in the objective function for the associated frequency constraints, i.e. the constraints of Thompson09 are “hard” constraints rather than “soft” constraints.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner respectfully submits that it is the Tashev disclosure which is relied upon as regards “terms” of the objective function and for including constraints in an objective function (i.e. replacing constraints with terms to have an “unconstrained” objective function) [see Office Action filed 26 June 2020 at p6 – ‘according to known methods, i.e. inclusion of constraints in an optimization objective function (e.g. from Tashev [0030] – The unconstrained objective function can be defined to incorporate primary design goals (e.g., directivity, uniform sound levels in a listening area, desired speaker array power consumption, etc.) as well as various associated design constraints (e.g., equalized power response, average zero phase shift, etc’. While Thompson is relied upon for providing the nature of the constraints as regards the smoothness of the frequency response in terms of jumps in frequency. It is the combined teachings which make obvious the claim limitation.
Although not specifically argued by Applicant, the examiner notes that such conversion from constraints to objective function terms appears to be well known in the art, see for example Rafaely (2000) at eq 9, Wang (2005) at eq 14, and Heusdens (2006) at p176 – e.g. “The standard approach to solve this constrained minimization problem is to introduce a Lagrange multiplier λ ≥ 0 and solve the unconstrained problem” [see also Saunders (2015) lecture notes regarding “augmented lagrangian methods” for optimization in general]. Accordingly, the examiner maintains that the reasoning presented in the rejection, i.e. (in brief) the combined teachings make obvious using Thompson09’s constraints in Tashev’s process where constraints are accounted for in the objective functions.
Applicant (p10:¶):

Examiner’s response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the average smoothness of all filter function”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Accordingly, the examiner respectfully submits that this does not point to a distinction of the invention as claimed.

Conclusion
Claims of record, i.e. claims 1-2, 4-13, and 15-20 as filed 24 March 2020, stand rejected under the reasoning presented in the Office Action filed 26 June 2020.

PTO-2323, PTO-413, and PTO-892 are attached.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HEUSDENS, RICHARD, JESPER JENSEN, W. BASTIAAN KLEIJN, VALERY KOT, OMAR A. NIAMUT, STEVEN VAN DE PAR, AND MICHOLLE H. VAN SCHIJNDEL. "Bit-rate scalable intraframe sinusoidal audio coding based on rate-distortion optimization." Journal of the Audio Engineering Society 54, no. 3 (2006): 167-188.
Discussing sound encoding; and uses an approach where a constrained optimization problem is translated into an unconstrained optimization problem by adding terms to the objective function.
RAFAELY, BOAZ, AND STEPHEN J. ELLIOT. "A computationally efficient frequency-domain LMS algorithm with constraints on the adaptive filter." IEEE Transactions on Signal Processing 48, no. 6 (2000): 1649-1655.
Discussing determining signal filters using an approach where a constrained optimization problem is translated into an unconstrained optimization problem.
MICHAEL SAUNDERS, MS&E 318 (CME 338) Large-Scale Numerical Optimization Notes 9: Augmented Lagrangian Methods, Stanford University, 
Discussing augmented Lagrangian methods which are used to translate a constrained optimization problem into an unconstrained optimization problem.
WANG, WENWU, SAEID SANEI, AND JONATHON A. CHAMBERS. "Penalty function-based joint diagonalization approach for convolutive blind separation of nonstationary sources." IEEE Transactions on Signal Processing 53, no. 5 (2005): 1654-1669.
Discussing determining sound sources; and uses a method where a constrained optimization problem is translated into an unconstrained optimization problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
	
/R.S.B./Examiner, Art Unit 2128      

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128